     Case 2:20-cv-01845-WBS-CKD Document 7 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MILES MARTIN,                                      No. 2:20-cv-1845 CKD P
12                       Petitioner,
13            v.                                         ORDER AND
14    SCOTT JONES,                                       FINDINGS AND RECOMMENDATIONS
15                       Respondent.
16

17           Petitioner is a Sacramento County Jail prisoner proceeding pro se with a petition for a writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has filed a motion to proceed in forma

19   pauperis. Examination of the in forma pauperis application reveals that petitioner is unable to

20   afford the costs of suit. Accordingly, the application to proceed in forma pauperis will be

21   granted. See 28 U.S.C. § 1915(a).

22           Petitioner challenges the calculation of his release date.

23           The exhaustion of state court remedies is a prerequisite to the granting of a federal petition

24   for writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion

25   requirement by providing the highest state court with a full and fair opportunity to consider all

26   claims before presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971).

27   Petitioner’s habeas petition reveals he has not presented any of his claims in the California

28   /////
                                                        1
     Case 2:20-cv-01845-WBS-CKD Document 7 Filed 10/09/20 Page 2 of 2

 1   Supreme Court, or any other California court. Accordingly, he is not entitled to habeas corpus

 2   relief here.

 3             In accordance with the above, IT IS HEREBY ORDERED that:

 4             1. Petitioner’s motion to proceed in forma pauperis (ECF No. 5) is granted; and

 5             2. The Clerk of the Court assign a district court judge to this case.

 6             IT IS HEREBY RECOMMENDED that:

 7             1. Petitioner’s petition for a writ of habeas corpus be dismissed for failure to exhaust state

 8   court remedies; and

 9             2. This case be closed.

10             These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, petitioner may file written

13   objections with the court. Such a document should be captioned “Objections to Magistrate

14   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a

15   certificate of appealability should issue in the event he files an appeal of the judgment in this

16   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

17   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

18   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

19   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

20   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it
21   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

22   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

23   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

24   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

25   Dated: October 8, 2020
                                                         _____________________________________
26
                                                         CAROLYN K. DELANEY
27                                                       UNITED STATES MAGISTRATE JUDGE
     1/gall1817.103
28
                                                          2
